Citation Nr: 0423535	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  98-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected low back strain, with degenerative joint disease, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for tendonitis of the 
right foot.

3.  Entitlement to service connection for scars of the right 
forearm.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for bronchial asthma.

6.  Entitlement to service connection for right ankle sprain.

7.  Entitlement to service connection for headaches.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1977 to June 
1997.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 1997, a statement of the 
case was issued in August 1997, and a substantive appeal was 
received in October 1997.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

Although the veteran also appealed the issue of entitlement 
to service connection for hypertension, this benefit was 
subsequently granted in a January 2004 rating decision.  

The RO initially assigned a noncompensable rating for the 
veteran's low back disability.  The RO subsequently assigned 
a 10 percent rating, effective from July 1, 1997 (the date of 
the veteran's claim).  However, as the veteran has not 
limited his appeal on this issue to a specific rating, the 
issue remains in appellate status. 

The issues of entitlement to service connection for right 
knee disability, for asthma, for right ankle disability and 
for headaches are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran is further action is required on his part. 


FINDINGS OF FACT

1.  The veteran's service-connected low back strain, with 
degenerative joint disease is manifested by some functional 
impairment based upon pain; flexion is to 90 degrees and 
combined range of motion of the thoracolumbar spine is 240 
degrees.   

2.  The veteran does not currently suffer from chronic 
tendonitis of the right foot.   

3.  The veteran's right elbow scar is causally related to his 
active duty service.

4.  A separate right forearm scar causally related to the 
veteran's active duty service has not been demonstrated.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
low back strain, with degenerative joint disease, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5295 (2003). 

2.  Tendonitis of the right foot was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).   

3.  A right elbow scar was incurred in the veteran's active 
duty service.  

4.  A separate scar of the right forearm was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2003 RO letter and the March 2004 Supplemental Statement of 
the Case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these documents the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In this case, the RO's decision to deny the claim in July 
1997 came before passage of the VCAA later that year.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the February 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
after receipt of the VCAA letter, indicating he understood 
his rights to produce evidence.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, with regard to the low back, tendonitis of the 
right foot, and scars of the right forearm issues, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes service medical records, Air Force base 
medical records, and VA examinations.  Since there have been 
VA examinations with regard to these disorders, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Under 
these circumstances of this particular case, no further 
action is necessary to assist the appellant with these 
issues.

Criteria and Analysis

Low Back Strain with Degenerative Arthritis

The veteran contends that the severity of his service-
connected low back strain warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected low back strain with 
degenerative arthritis has been rated by the RO as 10 percent 
disabling.  Various Diagnostic Codes should be considered. 

Under the provisions of Diagnostic Code 5295 for lumbosacral 
strain, a rating of 10 percent is warranted with 
characteristic pain on motion.  A rating of 20 percent with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.   

Also for consideration are the provisions of Diagnostic Code 
5292 for limitation of motion of the lumbar spine.  Under 
this Code, slight limitation of motion warrants a 10 percent 
rating, moderate limitation of motion warrants a 20 percent 
rating, and severe limitation of motion warrants a 40 percent 
rating. 

The Board notes here that the rating schedule for evaluating 
diseases and injuries of the spine changed during the 
pendency of this appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  Under the new general rating formula for diseases and 
injuries of the spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.        

Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since the effective date of the 
regulatory change.  VAOPGCPREC 3-2000.

At the February 2004 VA examination, the veteran stated that 
since his last examination of his lower back in 1998 the 
condition has remained the same.  The veteran reported that 
he went to the emergency room in 2003 for acute exacerbation 
of the lower back pain and was treated with injections of 
pain and muscle relaxer medication.  The veteran stated that 
he had on and off sharp pain with average intensity 8/10.  
The veteran stated that sharp pain usually lasts a few 
seconds and is intermittent, which is followed with achy pain 
lasting approximately 1 week.  The veteran stated that he has 
flare-ups of back pain 2 to 5 times a year.  The veteran 
stated that he had additional functional limitation/decreased 
range of motion during flare-up of his lower back.  The 
veteran has lost approximately 2 days due to his lower back 
over the last year.  

At the February 2004 VA examination, the examiner found that 
the veteran's thoracic and lumbar spine had normal 
configuration.  There was no tenderness to palpation.  The 
veteran's posture and gait were within normal limits.  
Musculature was within normal limits.  Range of motion with 
flexion to 90 degrees, hyperextension to 30 degrees, right 
and left lateral motion to 30 degrees, and rotation to 30 
degrees.  The veteran had no additional functional limitation 
during repeat range of motion exercises.  An X-ray was 
obtained.  The diagnoses were chronic lumbosacral strain with 
development of degenerative joint disease and intermittent 
pain syndrome causing mild functional impairment.            

A February 1998 VA examination revealed that the veteran had 
a normal spinal curvature, no spinal tenderness, no 
paravertebral muscle spasm or tenderness, and full range-of-
motion throughout the back without any pain.  The diagnosis 
in that examination was also chronic lumbosacral strain, 
intermittently symptomatic, minimal, with no functional loss 
secondary to pain.  

The Board notes that the veteran has not been diagnosed with 
degenerative disc disease, therefore, the Board has not 
considered Diagnostic Code 5293 under either the new or old 
criteria in this case.  The veteran has been diagnosed with 
degenerative joint disease which is considered under 
Diagnostic Code 5010 in conjunction with other Diagnostic 
Codes.   

The medical evidence reveals that the veteran had forward 
flexion of 90 degrees and a combined range of motion of the 
thoracolumbar spine of 240 degrees.  Under the new rating 
criteria, the veteran would not be entitled to a compensable 
rating.  

Under the old rating criteria the evidence of record reveals 
some pain on motion.  The Board notes that the veteran has 
degenerative joint disease and occasional painful flare-ups.  
The RO has assigned a 10 percent rating based on recognition 
of the pain on motion.  However, even considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), there is no basis for finding 
that there is additional functional loss so as to more nearly 
approximate the criteria for a rating in excess of 10 percent 
under any criteria.

There is no evidence that the veteran is entitled to the next 
higher 20 percent rating of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  There is no evidence that the veteran has 
muscle spasm on extreme forward bending, in fact, the veteran 
has normal range of motion for the back.  The examiner also 
found no additional loss of motion due to pain upon 
examination.  Consequently, the Board finds that the criteria 
for a higher rating for service connected low back strain, 
with degenerative joint disease, greater than 10 percent is 
not warranted.   

Tendonitis of Right Foot

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran was treated 
for possible injury to right foot from playing basketball in 
July 1996.  Possible tendonitis was found.  On an August 1996 
physical therapy report the veteran reported no pain.  There 
was no tenderness, no infection and the veteran had full 
range of motion.  On examination prior to discharge the 
examiner noted that the veteran had a tender right lateral 
heel with full range of motion and within normal limits.  No 
chronic disability was diagnosed in service.  

In the February 1998 VA examination, the veteran's right foot 
was examined and the examiner found no tenderness and no 
abnormalities.  The examiner noted the previous diagnosis of 
peroneal tendonitis, right foot and found that it had 
resolved without recurrence or residual.  When a claim is 
filed for entitlement to service connection, there must be an 
initial finding of a current chronic disability.  Without a 
current disability there cannot be a service-connected 
disability.  See 38 C.F.R. § 3.303(a).  It is not enough that 
a claimant my have suffered a disease or injury during 
service as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992).  Since the inservice symptoms were acute and 
resolved without leaving current chronic disability, service 
connection is not warranted.       

Scars of Right Forearm

Service medical records are negative for any scars described 
as being on the right forearm.  However, at the time of 
discharge examination in August 1996, a right elbow traumatic 
linear scar was reported.  Service medical records prior to 
that time do not appear to document this scar.  At the 
February 1998 VA examination, the veteran relayed to the 
examiner that he had suffered a small laceration in the 
1980's which did not even require stitches.  The February 
1998 VA examiner noted a scar on the right elbow secondary to 
trauma and found that it was asymptomatic, healed, and no 
itis loss.  The examiner found that the veteran's scar was 
well healed, without pain and had full range of motion in his 
elbow.  

Base on the above, the Board believes that service connection 
is warranted for the right elbow scar.  It was first noted 
during service and the scar was noted on VA examination in 
1998.  However, it does not appear that the veteran suffered 
a separate injury to the right forearm which resulted in any 
separate right forearm scar, and service connection for a 
right forearm scar is not warranted. 


ORDER

Entitlement to assignment of a rating in excess of 10 percent 
for service-connected low back strain, with degenerative 
joint disease is not warranted.  Entitlement to service 
connection for tendonitis of the right foot is not warranted.  
Entitlement to service connection for a separate scar of the 
right forearm are not warranted.  To this extent the appeal 
is denied.

Entitlement to service connection for a right elbow scar is 
warranted.  To this extent, the appeal is granted.


REMAND

Service medical records reveal reports of frequent headaches 
in November 1983 and in August 1996 prior to discharge.  
Treatment records from Sheppard Air Force Base Hospital 
reveal complaints of headaches.  Radiology testing was 
performed for headaches and no abnormalities were found.  The 
veteran had an ENT examination in February 1998 for headaches 
in conjunction with sinusitis.  In that VA examination 
allergic rhinitis was diagnosed with no other abnormalities.  
The veteran is already service connected for sinusitis.  It 
is necessary to determine whether the veteran's current 
headaches are part of the sinusitis disability or a separate 
disability, consequently, the Board believes that a VA 
examination and medical opinion are necessary.  38 C.F.R. 
§ 3.159(c)(4) (2003).  

The veteran's service medical records reveal that he was 
treated for right knee pain in May 1984 and right ankle 
sprain in March 1984.  The Board believes clear medical 
etiology opinions are necessary to allow for proper review.  
38 C.F.R. § 3.159(c)(4) (2003).   

With regard to the asthma claim, the RO has denied the claim 
on the basis that the disorder preexisted service and was not 
aggravated by service.  However, during the course of the 
appeal certain matters regarding the presumption of soundness 
were clarified.  Specifically, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.  VA's General Counsel 
has held that in order to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Cotant v. Principi, 17 Vet.App. 116 (2003); 
Jordan v. Principi, 17 Vet.App. 261 (2003).  In view of these 
matters, the Board believes that the asthma issue must also 
be returned for medical examination with opinion and an 
analysis by the RO in keeping with the opinion of VA's 
General Counsel. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
veteran's claimed current right knee 
disability and right ankle disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records, the examiner 
should offer an opinion as to whether any 
current right ankle disability and/or 
right knee disability is at least as 
likely as not (a 50% or higher degree of 
probability) related to his in-service 
right knee pain or his in-service right 
ankle sprain.  A detailed rationale 
should be furnished. 

3.  The veteran should be scheduled for 
an appropriate VA examination for his 
asthma.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  The examiner should clearly 
indicate whether a medical diagnosis of 
asthma is warranted.  If so, after 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records, the examiner 
should offer an opinion as to whether 
asthma preexisted the veteran's active 
duty service and, if so, whether it 
increased in severity during service 
beyond the natural progress of the 
disease.  

4.  The veteran should be scheduled for 
an appropriate VA examination for his 
headaches.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, to 
specifically include service medical 
records, the examiner should determine 
whether the veteran has a separate 
headache disability or whether the 
headaches are associated with his 
service-connected sinusitis.  If the 
veteran does have a headache disability 
separate from his service-connected 
sinusitis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such current chronic 
headache disability is related to the 
complaints of headaches noted during 
service. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The RO's review of the asthma 
issue should include an anlaysis under 
VAOPGCPREC 3-2003 (July 16, 2003); see 
also Cotant v. Principi, 17 Vet.App. 116 
(2003); Jordan v. Principi, 17 Vet.App. 
261 (2003).  If any of the benefits 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



